The bill in this cause sought injunctive relief in aid of a pending ejectment suit. Hamilton v. Brent Lumber Co., 127 Ala. 78,28 So. 698. Its sufficiency for that purpose was not brought into question.
The record of the ejectment suit was offered in evidence, and appears in the transcript, disclosing that the defendant filed a plea of disclaimer, suggesting to the court that the suit arose over a disputed boundary line. Section 3843, Code 1907. The judgment entry shows issue joined between the parties, testimony heard by the court, and judgment for the defendant on his plea of disclaimer. This was in November, 1916. The record further shows that the sheriff was ordered to establish and mark the dividing line; and to the report — which was confirmed — made in answer thereto, plaintiff filed exception.
It is therefore made to appear that the ejectment suit, in aid of which this bill was filed, has long since been terminated, and, according to the judgment entry in said cause, determined adversely to the complainant here. The testimony offered by complainant, as well as the argument of his counsel on this appeal, tends to impeach the correctness of this judgment in the ejectment suit. Manifestly, however, the complainant is not in position to so impeach the judgment to the end of obtaining a perpetual injunction as sought by this bill; the record disclosing that he has failed to establish his right at law, in aid of which the bill for injunction was filed.
The decree dismissing the bill will accordingly be here affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur.